Case: 14-12185   Date Filed: 10/28/2015   Page: 1 of 4


                                                       [DO NOT PUBLISH]

          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-12185
                      Non-Argument Calendar
                    ________________________

              D.C. Docket No. 2:13-cv-01183-LSC-JEO



MICHAEL HEATH THETFORD,

                                                          Plaintiff-Appellant,


                                   versus

HOOVER CITY OF,
GRAVES,
Lt. (FNU),
ANDRE BROWN,
Sgt.,
JOHN DOE,
Doctor,
TYRONE MCCALL,

                                                      Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Alabama
                    ________________________

                          (October 28, 2015)
               Case: 14-12185     Date Filed: 10/28/2015    Page: 2 of 4


Before TJOFLAT, JORDAN and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Michael Thetford, an Alabama prisoner proceeding pro se, appeals the

District Court’s denial of his motion to reconsider the dismissal of his 42 U.S.C.

§ 1983 civil rights action, which he brought in forma pauperis pursuant to the

Prisoner Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915. Thetford argues

that the court abused its discretion in issuing a series of orders that culminated in

the dismissal of his action. First, he challenges a Magistrate Judge’s order

severing from his action the claims of four other prisoners. Next, he challenges a

Magistrate Judge’s order directing him to replead his complaint in accord with that

severance. Finally, he challenges the District Court’s order dismissing his case and

denying his motion for additional time to amend his complaint, as well as a post-

judgment order denying reconsideration of the dismissal. Each argument is

addressed in turn.

      I.     Magistrate Judge’s Orders To Sever and Replead

      A party waives any issue relating to a magistrate judge’s ruling in a

nondispositive matter unless he appeals the ruling to the district court within 14

days of being served with a copy of the ruling. See Fed. R. Civ. P. 72(a); Smith v.

School Bd. Of Orange County, 487 F.3d 1361, 1365 (11th Cir. 2007).




                                           2
               Case: 14-12185     Date Filed: 10/28/2015    Page: 3 of 4


Because Thetford failed to appeal to the District Court the Magistrate Judge’s

orders severing the other prisoners from his action and directing him to replead his

complaint, he waived any objection he had to the rulings.

      II.    District Court’s Order of Dismissal and Denial of Post-Judgment
             Motion to Amend

      We review an order of dismissal for want of prosecution only for an abuse of

discretion. Morewitz v. West of Eng. Ship Owners Mut. Protection and Indem.

Ass’n (Luxembourg), 62 F.3d 1356, 1366 (11th Cir. 1995). “Discretion means the

district court has a range of choice, and that its decision will not be disturbed as

long as it stays within that range and is not influenced by any mistake of law.”

Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006) (quotation omitted).

      A dismissal without prejudice generally does not constitute an abuse of

discretion because the affected party may simply re-file the action. See Dynes v.

Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (holding that

dismissal without prejudice for failure to file a court-ordered brief was not an

abuse of discretion).

      Rule 8 of the Federal Rules of Civil Procedure contains general rules for

pleading, including the requirement that a complaint contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8. A district court has inherent authority to sua sponte demand

repleader of complaints that do not conform to the requirements of Rule 8.
                                           3
                  Case: 14-12185   Date Filed: 10/28/2015   Page: 4 of 4


Magluta v. Samples, 256 F.3d 1282, 1284 & n.3 (11th Cir. 2001) (remanding a 58-

page “quintessential ‘shotgun’ pleading” with instructions for the district court to

require repleader).

      The District Court did not abuse its discretion when it dismissed Thetford’s

claim without prejudice for failure to prosecute, because, despite being given 60

days to replead his complaint to conform to Rule 8, Thetford did not provide the

court with an amended complaint until nearly 3 weeks after the case had already

been dismissed. Likewise, the court did not err in denying Thetford’s motion to

amend his complaint after the action had been dismissed, because he could have

simply begun a new action with his fixed complaint, rather than seeking to reopen

the old action.

      AFFIRMED.




                                           4